DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination under 37 CFR 1.114

 2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/17/2021 has been entered.



3.    This action is in response to the Amendments/Remarks filed on 11/17/2021. Claims 1 - 20 are pending and allowed.

Information Disclosure Statement
4.  The information disclosure statements (IDS) submitted on 10/05/2021 and 11/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Reason for Allowance

5.    The following is an examiner’s statement of reasons for allowance: Although the prior art of record teaches the features with respect to claims 1-20 as outlined in the previous Office Action of 08/06/2021, none of the cited prior art teach or suggest, alone or in combination, configuring, by the processing device, a plurality of proof-of-work tasks that each include a wrapped key share of the plurality of wrapped key shares and at least one cryptographic attribute, wherein the plurality of proof-of-work tasks comprises a proof-of-work task that involves generating candidate unwrapping keys for decrypting the wrapped key. In particular, the Examiner in Advisory (See PTOL0303 11/17/2021) found the amended limitation overcame the prior art of record Csinger US 20180004930 A1 and Jueneman US 20080263363 A1.  Newly searched art, Auradkar: Rahul V US 20170111331 A1 discloses using cryptographic attributes and a plurality of wrapped key shares but fails to disclose the configuring of proof of work tasks that require creating an candidate decryption (unwrapping) key the encrypted key, nor would one of ordinary skill in the art before the effective filing date of the claimed invention, deem it obvious to combine Auradkar since the particular problem to be solved in Auradkar is patently distinct.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /WILLIAM B JONES/Examiner, Art Unit 2491
12/2/2021

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491